DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the catheter adapter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkholz et al. (US 2019/0021640 A1).
With regard to claim 1, Burkholz discloses A delivery device (Fig. 1b) to deliver a tubular instrument (12) into a catheter (16 or 18) extending distally from a catheter adapter (generally at 14), the delivery device comprising: a housing (generally 28) configured to couple to the catheter adapter (14); and the tubular instrument (12) configured to insert through the catheter (16 or 18), the tubular instrument comprising a distal end (near 42), a proximal end (end near 28), and a lumen extending between the distal end and the proximal end, wherein the distal end comprises a distal tip (42), wherein the distal tip is closed (see exploded portion of Fib. 1b), wherein a portion of the distal end proximate the distal tip comprises a first material ([0055], distal tip can be constructed of a softer less rigid material than the proximal portion of the instrument), wherein the distal tip comprises a second material ([0055], distal tip can be constructed of a softer less rigid material than the proximal portion of the instrument), wherein a durometer of the first material is greater than a durometer of the second material ([0055]), wherein the tubular instrument is configured to advance distally with respect to the housing ([0055]).
With regard to claim 2,  Burkholz discloses wherein the tubular instrument comprises a plurality of holes (44) within the distal end and proximal to the distal tip.
With regard to claim 4, Burkholz discloses wherein the plurality of holes are staggered (holes are spaced around the tubular instrument and are considered staggered without further description of hole placement).
With regard to claim 5, Burkholz discloses wherein the plurality of holes (44) comprises a third hole aligned with the first hole and a fourth hole aligned with the second hole, wherein the diameter of the first hole is equal to a diameter of the third hole, wherein the diameter of the second hole is equal to a diameter of the second hole (all holes are placed around the tubular instrument and thus a first and third hold may be aligned and a fourth and second hole may be aligned and of equal diameter, [0055]).
With regard to claim 17, Burkholz discloses A delivery device (Fig. 1b) to deliver a tubular instrument (12) into a catheter (16 or 18), the delivery device comprising: a housing (28) configured to couple to the catheter adapter (14); and the tubular instrument configured to insert through the catheter (see Fig. 1b), the tubular instrument comprising a distal end (near 42), a proximal end (near 28), and a lumen extending between the distal end and the proximal end, wherein the distal end comprises a distal tip (42), wherein the distal tip is closed (see exploded portion in Fig. 1b), wherein the distal end further comprises an annular wall (annular wall is made up of the round body of the tubular instrument 12), wherein the annular wall comprises a first annular section (any part of the annular wall can be considered a first portion) and a second annular section distal to the first annular section (any portion of the annular wall can be considered the second portion and may be located distal of the first annular section), wherein a durometer of the first annular section is greater than a durometer of the second annular section [0056]).
With regard to claim 18, Burkholz discloses wherein the first annular section comprises a first material (the first section would inherently be made of a first material), wherein the second annular section comprises a second material (second section would inherently be made of a second material, claims do not require that the first and second material be different, there for they may be the same), wherein a durometer of the first material is greater than a durometer of the second material ([0056]).
With regard to claim 20, Burkholz discloses wherein the annular wall comprises a third annular section between the first annular section and the second annular section (tubular instrument can be broken into any number of sections, thus a third section may be labeled or defined as being between the first and second section), wherein the third annular section is proximate the first annular section and the second annular section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (US 2019/0021640 A1) in view of Devgon et al. (US 2014/0364766 A1).
With regard to claim 3, Burkholz discloses the claimed invention except for the diameter of the first and second holes. 
Devgon teaches a similar tubular instrument (Fig. 31) having a closed distal end and holes (11231’) proximate the distal tip. Devgon further teaches that the holes may be changed in shape and orientation and size to facilitate fluid flow through the catheter ([0144]). Thus, it would be prima facie obvious to modify the size of the holes to have one larger than the other without altering the overall function of the device. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz with the altered diameters of the holes as taught by Devgon for the purpose of facilitating fluid flow through the tubular instrument ([0144]).
With regard to claim 6, Burkholz discloses the claimed invention except for the diameter of the first and second holes. 
Devgon teaches a similar tubular instrument (Fig. 31) having a closed distal end and holes (11231’) proximate the distal tip. Devgon further teaches that the holes may be changed in shape and orientation and size to facilitate fluid flow through the catheter ([0144]). Thus, it would be prima facie obvious to modify the shape to be rectangular and to orient the holes as claimed as doing so would not alter the overall function of the device. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz with the altered shape of the holes as taught by Devgon for the purpose of facilitating fluid flow through the tubular instrument ([0144]).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (US 2019/0021640 A1) in view of Pyles (US 8,029,495 B2).
With regard to claim 7 and 8, Burkholz discloses the claimed invention except for a solid core. 
Pyles teaches a similar tubular instrument with a closed end (Fig. 2, element 10) and proximal holes (18) and further teaching a solid core (20) disposed within the tubular instrument wherein an outer surface of the solid core contacts an inside of the distal tip (col 3, line 54 to Col 4, line 12). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz with the solid core as taught by Pyles for the purpose of guiding a catheter through the body by providing an amount of rigidity to the tubular instrument (Col 3, line54- Col 4, line 12).

Claim(s) 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (US 2019/0021640 A1) in view of Gordon (US 5,938,645).
With regard to claim 9, Burkholz discloses A delivery device (Fig. 1b) to deliver a tubular instrument (12) into a catheter (16/18) extending distally from a catheter adapter (14), the delivery device comprising: a housing (28) configured to couple to the catheter adapter; the tubular instrument configured to insert through the catheter, the tubular instrument comprising a distal end (near 42), a proximal end (near 28), and a lumen extending between the distal end and the proximal end.
However, Burkholz does not teach a stiff member. 
Gordon teaches a tubular instrument (fig. 13) and an elongated stiff member (14) disposed within the tubular instrument, wherein the stiff member comprises a first material (inherent), wherein the distal end comprises a second material (inherent, claims do not require that the materials be different or same), wherein a durometer of the first material is greater than a durometer of the second material, wherein the tubular instrument is configured to advance distally with respect to the housing (first material of the stiff material has a greater durometer as it is more rigid than the tubular member in order to allow it guide the tubular instrument in the body (Col 11, lines 35-49).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz with the stiff member as taught by Gordon for the purpose of assisting in guiding the tubular instrument (Col 11, lines 35-49).
With regard to claim 12, Burkholz discloses the claimed invention except for the stiff member. 
Gordon teaches wherein the elongated stiff member is configured to be retracted from the tubular instrument (Col 11, line35-49, guidewire is used when guiding the instrument in to the body and would be capable of being removed). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz with the stiff member as taught by Gordon for the purpose of assisting in guiding the tubular instrument (Col 11, lines 35-49).
With regard to claim 13, Burkholz discloses the claimed invention except for a stiff member. 
Gordon teaches wherein the elongated stiff member comprises a wire surrounded by a spring and a rounded distal end (see Fig. 13, element 14, and further Col 11, lines 35-49).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz with the stiff member as taught by Gordon for the purpose of assisting in guiding the tubular instrument (Col 11, lines 35-49).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (US 2019/0021640 A1) in view of  Gordon (US 5,938,645) and in further view of Tremmulis et al. (US 2007/0219466 A1).
With regard to claim 10, Burkholz/Gordon discloses the claimed invention except for a flap. 
Tremmulis teaches a tubular instrument (Fig. 3-5, element 22a) comprising a distal opening and a distal end wit ha flap (57), wherein the flap is configured to fold over a tip of the elongated stiff member extending through the distal opening ([0036], configured language is functional and the structure only needs to be capable of performing the required function, thus because the flap 57 is designed to bend, it would capable of bending over an elongated stiff member. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz/Gordon with the flap as taught by Tremmulis for the purpose of providing an atraumatic tip to prevent damage of tissue while traveling through the body ([0036]). 
With regard to claim 11, Burkholz/Gordon discloses the claimed invention except for an insert and flap. 
Tremmulis teaches a tubular instrument (Fig. 3-5, element 22a) comprising a distal opening and a distal end with an insert (18a), wherein the insert comprises a distal opening (54) and a distalmost  portion of the insert comprises a flap (57), wherein the flap is configured to fold over a tip of the elongated stiff member extending through the distal opening ([0036], configured language is functional and the structure only needs to be capable of performing the required function, thus because the flap 57 is designed to bend, it would capable of bending over an elongated stiff member. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz/Gordon with the insert and flap as taught by Tremmulis for the purpose of providing an atraumatic tip to prevent damage of tissue while traveling through the body ([0036]). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (US 2019/0021640 A1) in view of  Chong et al. (US 2003/0060801 A1).
With regard to claim 14, Burkholz discloses A delivery device (fig. 1b) to deliver a tubular instrument (12) into a catheter (16/18) extending distally from a catheter adapter (14), the delivery device comprising: a housing (28) configured to couple to the catheter adapter; and the tubular instrument configured to insert through the catheter (see Fig. 1b), the tubular instrument comprising a distal end (near 42), a proximal end (near 28), and a lumen extending between the distal end and the proximal end, wherein the distal end comprises a distal tip (42), wherein the distal tip is closed (see exploded portion of Fig. 1b). 
While Burkholz teaches different stiffnesses of the tubular instrument, Burkholz does not teach annular layers.  
Chong teaches a tubular instrument (Fig. 4, element 40) wherein the distal end further comprises a first annular layer (44) and a second annular layer (42), wherein the first annular layer is disposed within the second annular layer (fig. 4), wherein the first annular layer comprises a first material (inherent), wherein the second annular layer comprises a second material (inherent, claims do not require the materials to be different or same), wherein the first material has a greater durometer than the second material ([0048], [0049]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz to include annular layers as taught by Chong for the purpose of altering the flexibility of the tubular instrument ([0048], [0049]).
 
Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (US 2019/0021640 A1) in view of  Chong et al. (US 2003/0060801 A1) and in further view of Utas et al. (US 2018/0001055 A1).
With regard to claim 15 and 16, Burkholz/Chong teach the claimed invention except for different thicknesses. 
Utas teaches a tubular instrument (fig. 2 and 3) and further thickness of the second annular layer (ZS) is greater in thickness of the first annular layer (ZH) at a first position along the length of the tubular instrument, wherein the thickness of the second annular layer is the same as the thickness of the first annular layer at a second position (transition zone) wherein the second position is proximal the first position ([0030], [0031]) and wherein the thickness of the second annular layer is less than the thickness of the first annular layer at a third position along the length of the tubular instrument (Fig. 2 and 3, [0030], [0031]), wherein the third position is proximal to the second position. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz/Chong with the varying thickness as taught by Utas for the purpose of altering the properties of the material to optimize the tubular instrument for use in the body ([0031]). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (US 2019/0021640 A1) in view of  Wang et al. (US 2017/0106166 A1).
With regard to claim 19, Burkholz discloses the claimed invention except for a thickness. 
Wang teaches a tubular instrument (Fig. 1) and further the thickness of a first annular section is grater than the thickness of the second annular section ([0080]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burkholz with the varying thickness as taught by Wang for the purpose of altering the flexibility of the tubular instrument ([0080]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783